Exhibit21 Subsidiaries American Eagle Outfitters, Inc., a Delaware Corporation, has the following wholly owned subsidiaries: AE Admin Services Co LLC, a Ohio Limited Liability Company AE Corporate Services Co., a Delaware Corporation AE Direct Co. LLC, a Delaware Limited Liability Company AE Distribution Co., a Delaware Corporation AE Holdings Co., a Delaware Corporation AE North Holdings Co, a Canadian (Nova Scotia) Unlimited Liability Company AE Outfitters Retail Co., a Delaware Corporation AE Retail West LLC, a Delaware Limited Liability Company AEH Holding Company, a Delaware Corporation AEO Asia Hold Co. LLC, a Delaware Limited Liability Company AEO Asia Trading, a People’s Republic of China Trust AEO Foreign Hold Co LLC, a Delaware Limited Liability Company AEO Hong Kong Hold Co. LLC, a Delaware Limited Liability Company AEO International Corp., a Delaware Corporation AEO International Trading Corp., a Cayman Islands Exempted Company AEO Israeli Services Co, a Delaware Corporation AEO Management Co., a Delaware Corporation AEO Realty Co LLC, a Delaware Limited Liability Company American Eagle Cdn Hold Co., a Delaware Corporation American Eagle International Hold Co B.V., a Netherlands Limited Liability Company American Eagle Mexico, S. de R.L. de C.V., a Mexican Limited Liability Company American Eagle Mexico Imports, S. de R.L. de C.V., a Mexican Limited Liability Company American Eagle Mexico Retail, S. de R.L. de C.V., a Mexican Limited Liability Company American Eagle Mexico Services, S. de R.L. de C.V., a Mexican Limited Liability Company American Eagle NL Hold Co B.V., a Netherlands Limited Liability Company American Eagle NL Services Co B.V., a Netherlands Limited Liability Company American Eagle Outfitters Asia Limited, a Hong Kong Limited Liability Company American Eagle Outfitters Canada Corporation, a Canadian (Nova Scotia) Unlimited Liability Company American Eagle Outfitters (China) Commercial Enterprise Co., Ltd., a Peoples Republic of China Foreign Investment Commercial Enterprise American Eagle Outfitters Dutch Op Co B.V., a Netherlands Limited Liability Company American Eagle Outfitters European Hold Co C.V., a Netherlands Limited Partnership American Eagle Outfitters Holland Hold Co B.V., a Netherlands Limited Liability Company American Eagle Outfitters Hong Kong Limited, a Hong Kong Limited Liability Company American Eagle Outfitters UK Limited, a United Kingdom Limited Liability Company Blue Heart Enterprises LLC, a Delaware Limited Liability Company Blue Star Imports Ltd., a Delaware Corporation Blue Star Imports, L.P., a Pennsylvania Limited Partnership BSI Imports Company, LLC, a Delaware Limited Liability Company Coed Retail LLC, an Iowa Limited Liability Company Linmar Realty CompanyII LLC, a Delaware Limited Liability Company North Sails Americas LLC, a Delaware Limited Liability Company NS Holdings Co., a Delaware Corporation Retail Distribution East LLC, a Delaware Limited Liability Company Retail Distribution West LLC, a Delaware Limited Liability Company Retail Licensing Company, a Nevada Corporation Retail Royalty Company, a Nevada Corporation South Side Realty Co, a Delaware Corporation Tailgate Clothing Company Corp., an Iowa Corporation
